Citation Nr: 1440548	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1971 to August 1977. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Paul, Minnesota (RO), which denied the benefit sought on appeal. 

In June 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  A copy of the hearing transcript has been associated with the claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of initial consideration.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II.  He contends that he was exposed to herbicides, to include Agent Orange, while he was stationed onboard naval ships.  The record does not confirm the Veteran's actual exposure to herbicides, to include Agent Orange, and VA has not conceded such exposure.  In the alternative, the Veteran contends that his diabetes mellitus is related to exposure to other chemicals and to ionizing radiation while working on naval ships.    

A review of the record shows that the Veteran had exposure to ionizing radiation during his service.  Specifically, the service treatment records show the Veteran was exposed to ionizing radiation between December 1973 to March 1976, to include service on a nuclear submarine, and his lifetime dose estimate exposure was 00.109.  See March 1976 service occupational radiation exposure notification. 

Service connection may be established for a disability as due to exposure to ionizing radiation.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, diabetes mellitus is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted.  See 38 C.F.R. § 3.309(d) (2013).  Similarly, diabetes mellitus is not one of the diseases that may be considered as potentially radiogenic diseases, such that service connection on a presumptive basis may be warranted.  See 38 C.F.R. § 3.311 (2013).  Notably, the evidentiary development procedures specified in 38 C.F.R. § 3.311, are not applicable in this case as diabetes mellitus is not recognized by VA as a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Accordingly, even though he has claimed that he has diabetes mellitus because of exposure to ionizing radiation, service connection based on such exposure could only be established on a direct basis under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by his military service.

To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  Hence, the Board finds that it is necessary to obtain a VA medical opinion to address the medical nexus question in light the facts established by the evidence in the claims file.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Board notes that the Veteran has not been furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the ionizing radiation aspect of his claim.  The RO should provide him with corrective notice on remand. 

Finally, the Board notes that, while the RO addressed the herbicide exposure aspect of this appeal in an April 2011 Statement of the Case, the Veteran has not been furnished the law and regulations pertinent to the ionizing radiation aspects of his claim.  Accordingly, if, after the aforementioned development is completed and the claim is readjudicated, the benefit sought is not granted, the RO (via the AMC) should include the pertinent law and regulations regarding these aspects of the claim in a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.29(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with appropriate VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim, to include as due to ionizing radiation exposure.

2. The RO/AMC should schedule the Veteran for a VA examination for the purpose of ascertaining the nature and likely etiology of the Type II diabetes mellitus. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination. 

After reviewing the record and examining the Veteran, the examiner should also provide an opinion as to whether the Veteran's Type II diabetes mellitus at least as likely as not (50 percent or greater probability) is related to any in-service radiation exposure during service or another event or incident of his active service.  

A rationale for any opinion advanced should be provided.  If the requested opinion cannot be formed, the examiner should so state and provide a reason for such conclusion.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Following completion of all indicated development, the RO/AMC should readjudicate the remaining claim in light of all the evidence record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish a fully responsive SSOC to the Veteran and his representative and afford them with a reasonable opportunity for response.  The RO/AMC should ensure that the SSOC includes all pertinent law and regulations regarding claims involving exposure to ionizing radiation claims.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



